Citation Nr: 0703773	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-35 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for a skin rash, claimed 
as chloracne secondary to exposure to herbicides.

4. Entitlement to service connection for peripheral 
neuropathy in the finger tips secondary to exposure to 
herbicides.

WITNESSES AT HEARING ON APPEAL

Veteran and A.F., M.D.

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1967 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in December 2002 and February 
2004 of a Department of Veterans Affairs (VA) Regional Office 
(RO).

In December 2005, the veteran testified before the 
undersigned Veterans Law Judge.  The transcript is of record. 


FINDINGS OF FACT

1. Post-traumatic stress disorder is not currently shown. 

2. Pre-existing bilateral hearing loss was noted on entrance 
examination and the pre-existing bilateral hearing loss did 
not increase in severity during service. 

3. Pre-existing tinea versicolor was noted on entrance 
examination and the pre-existing tinea versicolor did not 
increase in severity during service, and the current skin 
rash, variously diagnosed, is not affirmatively shown to have 
had onset in service and is unrelated to exposure to 
herbicides, including Agent Orange, in Vietnam. 

4. Peripheral neuropathy of the finger tips is not currently 
shown.




CONCLUSIONS OF LAW

1. Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2. Bilateral hearing loss was not aggravated by service.  38 
U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 
3.306, 3.385 (2006). 

3. Versicolor was not aggravated by service, and the current 
skin rash, variously diagnosed, was not incurred in or 
aggravated by service and service connection may not be 
presumed to have been incurred in service on the basis of 
exposure to herbicides, including Agent Orange, in Vietnam.  
38 U.S.C.A. §§ 1110, 1116, 1153, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2006).  

4. Peripheral neuropathy of the finger tips was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters, 
dated in March 2002, September 2003, and December 2003.  The 
veteran was notified of the type of evidence needed to 
substantiate the claims for service connection, namely, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
evidence of a relationship between the current disability and 
the injury or disease or event, causing an injury or disease, 
during service.  The veteran was also informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was also asked to submit evidence, 
which would include that in his possession, in support of his 
claims.  
 
As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable).  



To the extent that the VCAA notice did not include the degree 
of disability assignable, since the claims are denied, no 
disability ratings will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any such defect in the VCAA notice required under Dingess at 
19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was afforded VA 
examinations.  Additionally, the service medical records are 
associated with the claims file, as are the identified and 
available relevant post-service medical records.  The Board 
finds that the RO has obtained all identified evidence to the 
extent possible.  As there is no indication of the existence  
of additional evidence to substantiate the claim, no further 
assistance to the veteran is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The available service medical records consist of the reports 
of entrance and separation examinations.  

On entrance examination in September 1967 tinea versicolor 
was noted.  Defective hearing was also noted with findings on 
audiometric testing of puretone thresholds in HERTZ at the 
tested frequencies of 500, 1000, 2000, and 4000 in the RIGHT 
ear of 30, 20, 30, and 30 decibels, respectively, and in the 
LEFT ear of 30, 15, 35, and 30 decibels, respectively.  [The 
pure tone threshold findings have been converted to the 
current standard for measuring hearing loss, which was the 
standard of measurement used, beginning in November 1967 and 
the standard used on audiometric testing at the time of the 
separation examination in 1970.] 

On separation examination in September 1970, the skin was 
evaluated as normal. The puretone thresholds in HERTZ at the 
tested frequencies of 500, 1000, 2000, 3000, and 4000 in the 
RIGHT ear were 20, 30, 15, 15, and 15 decibels, respectively, 
and in the LEFT ear were 15, 15, 25, 25, and 20 decibels, 
respectively.  There was no finding of post-traumatic stress 
disorder or peripheral neuropathy. 

The veteran's DD 214 shows that he served in the Republic of 
Vietnam from December 1969 to September 1970.  

After service, VA records disclose that in May 2001 the 
veteran was seen for a skin rash over the torso one week's 
duration.  In June 2001, he was seen for a skin rash of 10 
days' duration and the assessment was atopic versus contact 
dermatitis.  

On VA Agent Orange examination in October 2003, the veteran 
complained of a skin rash since he came back from Vietnam.  
The pertinent finding was a rash on the face and forearms, 
and the diagnosis was dermatophytosis. 

On VA psychiatric examination in January 2005, the veteran 
denied a history of psychiatric treatment.  The veteran 
described occasional symptoms of trouble sleeping and 
irritability.  After a review of the record, the examiner 
reported that the veteran did not have post-traumatic stress 
disorder. 

On VA examination of the skin in January 2005, the veteran 
complained of skin condition that flared up every summer.  On 
examination the skin was clear.  The diagnosis was seasonal 
dermatitis. 

On VA examination of the peripheral nerves in January 2005, 
the veteran complained of stinging paresthesias in the hands 
for years.  Neurological testing was normal.  EMG and nerve 
conduction studies showed no evidence of polyneuropathy.  

On VA audiological examination in February 2005, the veteran 
gave a history of noise exposure to helicopters while in 
service.  He denied exposure to excessive noise following 
discharge from service.  Puretone thresholds in HERTZ at the 
tested frequencies of 500, 1000, 2000, 3000, and 4000 in the 
RIGHT ear were 20, 30, 45, 45, and 50 decibels, respectively, 
and in the LEFT ear were 20, 30, 55, 60, and 55 decibels, 
respectively.  The diagnosis was bilateral sensorineural 
hearing loss.  The examiner expressed the opinion that the 
current hearing loss was unrelated to service. 

In December 2005, Dr. A.F. testified that the veteran's 
induction examination showed a diagnosis of tinea versicolor 
and that the condition had been aggravated by service and had 
manifested itself as a recurrent rash throughout the years 
following service discharge.  She also claimed that the 
neurological testing performed at the VA neurological 
examination was inadequate and she stated that the veteran 
could have post-traumatic stress disorder as a result of 
being exposed to life-threatening situations during service.  

Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A preexisting injury or disease will be considered to have 
been aggravated by service, where there is an increase in 
disability during such service, unless there is a specific 
finding that an increase in disability during such service is 
due to the natural progress of the disease.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

If a veteran was exposed to an herbicide agent to include 
what is commonly referred to as Agent Orange during service, 
the following diseases shall be service-connected: chloracne 
or other acneform disease consistent with chloracne, Type 2 
diabetes, chronic lymphocytic leukemia, multiple myeloma, 
Non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcoma.  The term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6), 
3.309(e).

Stated succinctly, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet.App. 247, 
253 (1999). The absence of any one element will result in the 
denial of service connection. Coburn v. Nicholson, 19 Vet. 
App. 427 (2006).

Post-traumatic Stress Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f).



On VA psychiatric examination in January 2005, following a 
review of the veteran's file, the examiner found that the 
veteran did not have post-traumatic stress disorder.  By 
contrast Dr. A.F. stated veteran could have post-traumatic 
stress disorder.  

The credibility and weight to be attached to medical opinions 
are within the province of the Board.  Guerrieri v. Brown, 4 
Vet. Appl. 467, 470-71 (1993).  Greater weight may be placed 
on one physician's opinion over another depending on factors 
such as reasoning employed by the physician and whether or 
not and to the extent to which the physician reviewed the 
record and other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  

The VA examiner's opinion that the veteran does not have 
post-traumatic stress disorder opposes, rather than supports, 
the claim.  While Dr. A.F. stated that the veteran could have 
post-traumatic stress disorder, the opinion is speculative 
because a medical opinion expressed in the term of "could", 
the equivalent of "may", also implies that it "could not " 
and it is to speculative to establish a diagnosis of 
post-traumatic stress disorder.  Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish a medical nexus). 

In the absence of proof of a current diagnosis of post-
traumatic stress disorder, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As for the veteran's statements and testimony that he 
currently suffers from post-traumatic stress disorder, where 
as here, the determinative issue involves a question of a 
medical diagnosis, competent medical evidence is required to 
substantiate a claim.  The veteran as a layperson is not 
competent to offer an opinion on a medical diagnosis, and 
consequently his statements and testimony to the extent that 
he currently has post-traumatic stress disorder do not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  



As the Board may consider only independent medical evidence 
to support its findings and as the Board has rejected the 
medical opinion that the veteran could have post-traumatic 
stress disorder as favorable evidence, there is no favorable 
evidence, supporting the claim of service connection for 
post-traumatic stress disorder, and the preponderance of the 
evidence is against the claim, that is, the finding by VA 
that the veteran does not have post-traumatic stress 
disorder, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).

Bilateral Hearing Loss

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation of a pre-
existing condition may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).

For the purpose of VA disability compensation, impaired 
hearing shall be considered a disability when the auditory 
thresholds in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385.

A veteran is presumed to have entered service in sound 
condition, except for a condition noted on entrance 
examination.  38 C.F.R. § 3.304(b).  In this case, hearing 
impairment was specifically noted on the September 1967 
entrance examination, rebutting the presumption of soundness 
at service entrance with regard to hearing impairment.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

As hearing impairment was noted on the entrance examination, 
bilateral hearing impairment pre-existed service, and the 
central question here is whether the veteran's pre-existing 
hearing impairment was aggravated during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

On entrance examination in 1967, audiometric testing revealed 
puretone thresholds in HERTZ at the tested frequencies of 
500, 1000, 2000, and 4000 in the RIGHT ear of 30, 20, 30, and 
30 decibels, respectively, and in the LEFT ear of 30, 15, 35, 
and 30 decibels, respectively.  When the veteran was examined 
prior to his discharge in 1970, puretone thresholds in HERTZ 
at the tested frequencies of 500, 1000, 2000, 3000, and 4000 
in the RIGHT ear were 20, 30, 15, 15, and 15 decibels, 
respectively, and in the LEFT ear were 15, 15, 25, 25, and 20 
decibels, respectively.  Where the veteran had thresholds for 
at least three frequencies of 30 decibels or greater for each 
ear on entrance examination, on separation the veteran had 
thresholds for one frequency of 30 decibels for the right ear 
and none above 25 decibels for the left ear. 

As the audiometric findings on separation examination do not 
show an increase in the level of severity of hearing 
impairment, as the first documentation after service of 
hearing impairment is on VA examination in 2005, more than 35 
years after service, as the absence of documented complaints 
of hearing problems from 1970 to 2005 weighs against claim, 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints), and in 
light of the VA's examiner's opinion that the current hearing 
loss is unrelated to service, the Board concludes that pre-
existing hearing impairment did not increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.

For the reasons stated above, the preponderance of the 
evidence is against the claim, and the Board finds that the 
veteran's pre-existing bilateral hearing impairment was not 
aggravated by service.  38 U.S.C.A. § 5107(b).



Skin Rash

As tinea versicolor was noted on the entrance examination, it 
pre-existed service, and the question is whether the 
pre-existing tinea versicolor was aggravated during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

When the veteran was examined prior to his discharge in 1970, 
the skin evaluation was normal.  As the finding on separation 
examination did not show an increase in the severity of tinea 
versicolor, and as tinea versicolor has not been documented 
after service, the Board concludes that pre-existing 
versicolor did not increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

For the reasons stated above, the preponderance of the 
evidence is against the claim, and the Board finds that the 
pre-existing versicolor was not aggravated by service.  38 
U.S.C.A. § 5107(b).

The record does show that after service a skin rash was first 
documented in May and June 2001.  The initial assessment was 
atopic versus contact dermatitis.  On VA Agent Orange 
examination in October 2003, the veteran complained of a skin 
rash since he came back from Vietnam, and the diagnosis was 
dermatophytosis.  On VA examination of the skin in January 
2005, the diagnosis was seasonal dermatitis. 

Neither dermatophytosis nor dermatitis was affirmatively 
shown to have had onset during service as the service medical 
records contain no documentation of either although tinea 
versicolor was noted on entrance examination. 

Where as here, the chronicity of a skin condition in service 
is not adequately supported by the combination of 
manifestations sufficient to identify a skin condition and 
sufficient observation to establish a chronic skin condition 
during service, then continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. § 
3.303(b). 

As a skin condition, variously diagnosed as dermatophytosis 
or dermatitis, was first documented in 2001, more than thirty 
years after service, the absence of documented complaints of 
skin problems from 1970 to 2001 weighs against continuity of 
symptomatology.  38 C.F.R. § 3.303(b). 

As the veteran served in Vietnam, there is a legal 
presumption that he was exposed to herbicide agents, 
including a herbicide commonly referred to as Agent Orange. 
38 C.F.R. § 3.307(a)(6)(iii).

And there is a legal presumption of service connection for 
certain diseases associated with exposure to herbicide 
agents, including Agent Orange.  Neither dermatophytosis nor 
dermatitis is on the list of presumptive diseases for a 
veteran exposed to herbicides in Vietnam.  38 C.F.R. § 
3.309(e).  A presumption of service connection is afforded 
only those diseases listed because they have been found by 
the Secretary of VA to have a positive association with 
exposure to Agent Orange.  38 U.S.C.A. § 1116(b).  While 
chloracne is a disease subject to the presumption of service 
connection, there is no medical evidence that the veteran has 
chloracne.  Accordingly, service connection for a skin rash, 
variously diagnosed as dermatophytosis or dermatitis, may not 
be presumed to have been incurred in service as a result of 
the veteran's exposure to herbicides in Vietnam.  

The fact that the currently diagnosed skin conditions are not 
diseases associated with exposure to herbicide agents under 
38 C.F.R. § 3.309(e) does not preclude him from establishing 
service connection by way of proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed.Cir. 
1994).  Proof of direct causation entails scientific or 
medical evidence that exposure to herbicides during service 
actually caused the disability that appears many years later.  
Actual causation carries a very difficult burden of proof.  

This means that the veteran may show that exposure to Agent 
Orange actually caused his skin conditions.  Since the 
Secretary of VA is required by law to issue a presumption of 
service connection when sound medical and scientific evidence 
shows a positive association between a disease and exposure 
to Agent Orange, the veteran would have to produce medical or 
scientific evidence of greater weight than that relied upon 
by the National Academy of Sciences (NAS) and the Secretary 
in finding that no positive association exists between 
exposure to Agent Orange and an unlisted disease.  

The record contains no medical evidence that exposure to 
Agent Orange actually caused either dermatophytosis or 
dermatitis. 

To the extent that the veteran suggests that his skin 
problems began in service and are related to exposure to 
herbicides in Vietnam, as a lay person he is not competent to 
offer a medical diagnosis or opinion and consequently the 
statements and testimony do not constitute medical evidence.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

Dr. A.F. testified that tinea versicolor manifested itself as 
a recurrent rash throughout the years following service 
discharge. On VA examination of the skin in January 2005, the 
examination of the skin was clear, and the diagnosis was 
seasonal dermatitis.  There was no finding of tinea 
versicolor then or documentation of tinea versicolor since 
service. 

As the Board may consider only independent medical evidence 
to support its finding, the Board concludes that for the 
above reasons the preponderance of the evidence is against 
the claim that the current skin condition, variously 
diagnosed, is related to service to include exposure to 
herbicides such as Agent Orange during service, and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).


Peripheral Neuropathy

Since the veteran served in Vietnam, he is presumed to have 
been exposed to Agent Orange. 38 U.S.C.A. § 1116(f).  If a 
veteran was exposed to Agent Orange during active service, 
then acute and subacute peripheral neuropathy will be 
service-connected, even though there is no record of such 
disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309(e).  The presumption of service connection is 
afforded only to the diseases listed in the statute and 
regulation as having been found by the Secretary to have a 
positive association with exposure to Agent Orange 

The service medical records are negative for peripheral 
neuropathy of the fingers. After service, on VA examination 
of the peripheral nerves in January 2005, the neurological 
testing was normal.  EMG and nerve conduction studies showed 
no evidence of polyneuropathy.  

Based on the foregoing, in the absence of proof of a current 
diagnosis of peripheral neuropathy of the finger tips, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992). 

As the Board may consider only independent medical evidence 
to support its finding, the Board concludes that for the 
above reason the preponderance of the evidence is against the 
claim of service connection for peripheral neuropathy of he 
finger tips, and the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).

ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for a rash, claimed as chloracne secondary 
to exposure to herbicides is denied.

Service connection for peripheral neuropathy in the finger 
tips secondary to exposure to herbicides is denied.

____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


